~ ---------------------

     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA


                     -v-                                             18 CR 00819 (KMK)

     JAMES EARLY,



     Karas, J.

                       ORDER ACCEPTING THE PLEA ALLOCUTION BEFORE
                                 A U.S. MAGISTRATE JUDGE

             On November 13, 2019, United States Magistrate Lisa M. Smith presided over the plea
     allocution in the above captioned matter and reported and recommended that the named defendant' s
     plea of guilty be accepted. The Court having reviewed the transcript of the allocution, the charging
     papers, and all other pertinent parts of the record, finds that the plea accords with the requirements
     of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court adjudges defendant
     guilty of the offense( s) to which the guilty plea was offered. The Clerk is directed to enter the plea.


                                                                     SO ORDERED:




     Dated: March /~ , 2020
            White Plains, New York
